Title: To Thomas Jefferson from Robert Williams, 16 November 1808
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Mississippi TerritoryTown of Washington Nor. 16h. 1808
                  
                  I have So frequently addressed you touching the attempts of a Certain party here to embarrass this administration, and to work the distinction of the individual who is charged with it, that I feel a degree of diffidence in addressing you again on that Subject.—Neither Should I Now do So, but an attack has been lately Made of a Nature too Serious in its insinuations Not to be Noticed if Not for Myself in Justice to others.
                  For the present, however, I Shall Content Myself with Merely Stating to you, that, the greatest Scene of imposition, duplicity and falsehood has been practiced on Me Relative to Some letters allud’d to in My letter to you of Jany. the 30h., that perhaps, ever was towards any Man in any Country or place, and Which I hope to have it in My power to expose Shortly and as Soon as Justice to truth, and a detection of this Wicked plan will warrant
                  In order that you may See to What lengths Certain Characters have and will go to Carry a political point, (Nay of a base kind,) and that distinction in Society forms No Check, I inclose you the Certificate of Colo. Fitzpatrick—
                  In My letter by last Mail I Signified My intention of Resigning this Government from the 3d. of March Next, this I Mentioned to Mr. Thomson and Others, Stating for Reasons the Vast Sacrifice I was bound to Make in Consequence of the inadequate Salery, and Non attention to My private affairs—And fortunately for me I Can prove by the Most Respectable Characters in whose presence I charged Mr. Thomson with a Report Similar to that Stated by him and Claiborne having gone out, on Which he agreed the above only Were the Substance of My Remarks to him on the Subject
                  I beg leave to Refer you to a letter Written to the post Master general Under this date—
                  I am with great Consideration & Rspt. yrs.
                                          
                            Robert Williams
                            
                        
               